WAITE, Circuit Justice.
This cause was heard on a motion for new trial. The cause of action was for the value of goods consigned by the plaintiffs to the defendants, who were commission merchants, to be sold on plaintiffs’ account and remittance made at thirty days after the sales. The ground of defence considered by the court was that defendants having taken advantage of the bankrupt act [of 1S57 (14 Stat. 517)] the debt due to the *930plaintiffs was barred thereby, and no recovery could be had.
The court concurs in the reasoning of the decisions submitted on behalf of the defendants, and is of opinion that the debt due by the defendants in this ease as a factor or commission merchant is not such a debt, contracted in a fiduciary capacity, as is contemplated by the acts of congress to be excepted from the operation of a discharge in bankruptcy.
The motion for a new trial is dismissed with costs.